Citation Nr: 1215710	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-19 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for hypertension.


FINDINGS OF FACT

Hypertension was not shown in service or within the first post-service year, and has not been shown by competent evidence to be related to the Veteran's period of service.  


CONCLUSION OF LAW

Hypertension was not incurred or aggravated in service, and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA provided the Veteran with VCAA notice in a March 2007 letter, issued prior to the May 2007 rating decision that the Veteran has appealed. In that letter, the RO advised the Veteran what information and evidence was needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. The RO advised the Veteran of the information and evidence necessary to establish disability ratings and effective dates. The case was last adjudicated in February 2008.

VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records and post-service treatment records. The Veteran has not had a VA medical examination that addressed his hypertension claim. VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. At 83. The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. At 83.

There is medical evidence that the Veteran currently has hypertension. The record does not indicate, however, that the current hypertension may be associated with the Veteran's active service. Blood pressure levels are not, like pain or a rash, a matter that laypersons can experience or observe for themselves. Blood pressure levels are determined by measurement using an appropriate instrument. The Veteran has not asserted that during or soon after service he experienced any symptoms that may have been related to elevated blood pressure. When the Veteran's blood pressure was measured and recorded during his service, it was not elevated.

Certain chronic disabilities, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. The Veteran has reported that soon after separation from service he was found to have bouts of high blood pressure. Treatment records from 1976 and 1977 show one elevated blood pressure reading after the first post-service year, with no diagnosis of hypertension. Elevations in blood pressure were reported, and hypertension was diagnosed in private treatment in 1983, several years after service. The blood pressure readings history reported in 1983 was described as recent. The record thus does not meet even the low threshold for indicating that the Veteran's hypertension became manifest within one year after his separation from service, or otherwise may be associated with his service. Therefore VA is not obliged to provide a medical examination or obtain a medical opinion with respect to this claim.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim on appeal, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of the claim on the merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection for Hypertension

The Veteran has hypertension that was diagnosed after service. He is seeking service connection for that hypertension.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  8 C.F.R. § 3.303(d).

Under the VA Schedule for Rating Disabilities (rating schedule) hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. For purposes of assigning disability ratings for hypertensive vascular disease, the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters (mm) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2011).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007). In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Certain chronic disabilities, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137 ; 38 C.F.R. §§ 3.307, 3.309. For VA disability compensation purposes, the rating schedule indicates that hypertension is manifest to a compensable degree, that is, it warrants a compensable, 10 percent, disability rating, when there is diastolic pressure predominantly 110 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more and a requirement of continuous medication for control. 38 C.F.R. § 4.104, Diagnostic Code 7101. A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997). Nonetheless, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

The Veteran's service medical records contain two blood pressure readings. His blood pressure was 130/80 on his January 1973 entrance examination, and 134/76 on his May 1976 separation examination.

In October 2007, the Veteran wrote that after separation from service in 1976 he lived in Washington, DC, and worked and was a patient at the VA hospital there. He stated that during that time he "was diagnosed of experiencing bouts with high blood pressure." He indicated that at that time he did not follow up to control his blood pressure.

In May 2007, the Veteran's brother wrote that he was aware that the Veteran had been taking blood pressure medication since his separation from service in 1976 and through the present. The Veteran's wife wrote that she had known the Veteran since 1977. She stated that she had witnessed him taking blood pressure medication since she met him.

In 1977, the Veteran sought service connection for a kidney condition. The RO requested all records of treatment of the Veteran from the VA Hospital in Washington, DC. Records that the VA Hospital provided are in the claims file. Those records show that in November 1976 the Veteran was seen at the hospital after he saw blood in his urine. Urinalysis was performed. There is no indication that blood pressure was measured at that time. In July 1977, the Veteran had trauma, with laceration, to the area of his left eye. A clinician sutured the laceration. At that time, the Veteran's blood pressure was measured as 140/90. The treating clinician entered a diagnosis of laceration. The treatment record contains no comment regarding blood pressure besides the reading.

In his October 2007 statement, the Veteran indicated that in 1979 he was prescribed blood pressure medication. He reported that he has been taking blood pressure medication from 1979 through the present. 

The claims file contains private and VA post-service treatment records. The earliest such records are the 1976 and 1977 VA records described above. The next earliest records are private treatment records from 1983. In May 1983, the Veteran was seen at the Pinehurst Medical Clinic. He indicated that he had not seen a doctor in over a year. He stated that since the ages of 18 to 21, in military service, he had experienced recurrent episodes of urinary tract infection and had experienced epistaxis. He stated that he had been recently found to have elevations in blood pressure, though he had no symptoms. A clinician took blood pressure readings of 150/100 and 160/100. The clinician diagnosed essential hypertension, and prescribed medication for it.

Subsequent private and VA treatment records show use of medication for hypertension on and off over the remainder of the 1980s, and fairly regularly from the 1990s forward.

There are no blood pressure readings from the year following the Veteran's separation from service that show diastolic pressure of 100 or more or systolic pressure of 160 or more. The Veteran's blood pressure history does not meet the requirements for presuming that his hypertension is service connected.

When the Veteran's blood pressure was measured during service, it was not elevated. He does not assert that it was measured as elevated during service. He does not assert that during service he had any symptoms that were possibly related to hypertension. In July 1977, more than a year after separation from service, the Veteran's diastolic pressure was measured as 90 on one occasion. There is no indication that at that time additional readings were taken on different days, so there is no confirmation that the Veteran had hypertension in July 1977. Private treatment records from 1983 reflect that high blood pressure readings reported at that time were recent.

In more recent years, the Veteran has reported that there were multiple high blood pressure readings soon after service, and that he began on blood pressure medication in 1979. His brother has indicated that he was on such medication from 1976, and his wife has indicated that he was on such medication by 1977. The statements of the Veteran and his family members are not entirely consistent with each other, and those statements are not consistent with the 1983 medical record notation that elevated blood pressure readings were recent. In the 1970s, the Veteran was competent to understand and to report to his family members the conditions for which he was taking medication. After the passage of over thirty years, however, it is not expected that recollections about such events in the 1970s would be particularly accurate. The 1983 medical record, on the other hand, was made at the time of that treatment. The Board concludes that the medical records from the 1970s and 1980s are more credible sources of information about that period than the recollections made many years later. Thus, it is far more plausible that the Veteran did not take blood pressure medication until 1983, and did not have diagnosable hypertension until that time. Critically, there is no medical opinion linking the post-service hypertension to service. The evidence shows that the Veteran had hypertension as of 1983, almost seven years after service.  In summary, hypertension was not shown in service or within the first post-service year, and has not been shown by competent evidence to be related to the Veteran's period of service.  The Board concludes that the preponderance of the evidence is against the claim for service connection for hypertension.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the doubt rule does not apply in this case, and the claim must be denied.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for hypertension is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


